Citation Nr: 1027793	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A Travel Board hearing was held at the RO in May 
2010 before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
current bilateral hearing loss, which manifested first several 
decades after service, is not related to active service.

2.  The competent medical evidence shows that the Veteran's 
current tinnitus, which manifested first several decades after 
service, is not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, 
nor may bilateral sensorineural hearing loss be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in January 2007, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in the January 2007 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As will be explained below in greater detail, the 
evidence does not support granting service connection for 
bilateral hearing loss and for tinnitus.  Thus, any failure to 
provide notice regarding the disability rating or the effective 
date is moot and cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, notice as to what is necessary in 
order to grant service connection was issued in January 2007 and 
the claims were adjudicated in May 2007.  The claims were 
readjudicated in June 2008 and in June and September 2009.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  It appears that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.  The Social Security Administration (SSA) notified VA 
in February 2010 that the Veteran was in receipt of SSA benefits 
based on age and not due to any disabilities.  The Board thus 
finds that a remand to attempt to obtain SSA records is not 
required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which address 
the nature and etiology of his bilateral hearing loss and 
tinnitus.  There is no competent evidence, other than the 
Veteran's statements, which indicates that either bilateral 
hearing loss or tinnitus may be associated with service.  The 
Veteran is not competent to testify as to etiology of either of 
these disabilities as they require medical expertise to diagnose.  
Thus, additional examinations are not required with respect to 
either of these claims.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred bilateral hearing loss and 
tinnitus during active service.  He specifically contends that he 
incurred these disabilities as a result of his in-service duties 
as a truck vehicle mechanic working on and driving tanks.  The 
Veteran also contends that he was exposed to acoustic trauma 
during active service because he was around when tank weapons 
were fired, including 50 caliber machine guns.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  The Veteran has contended that in-service 
exposure to acoustic trauma while working as a vehicle mechanic 
caused him to experienced bilateral hearing loss and tinnitus 
soon after his service separation.  The Veteran's DD Form 214 
shows that his military occupational specialty (MOS) was truck 
vehicle mechanic.  The Board thus finds that the Veteran's 
hearing testimony and lay statements concerning his in-service 
noise exposure are credible because they are consistent with the 
facts and circumstances of his in-service duties as a vehicle 
mechanic.  The competent medical evidence does not indicate, 
however, that either the Veteran's current bilateral hearing loss 
or his current tinnitus is related to active service or any 
incident of such service, to include his acknowledged in-service 
noise exposure.  The Veteran's service treatment records show 
that he never complained of or was diagnosed as having either 
bilateral hearing loss and/or tinnitus during active service.  At 
his pre-induction (or enlistment) physical examination in March 
1966, the Veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
X
5
LEFT
5
0
5
X
5

On periodic physical examination in May 1967, the Veteran stated 
that there had been no significant change in his health since his 
enlistment physical examination.  He also denied any history of 
hearing loss.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
10
5
5
5
5

On periodic physical examination in January 1968 (marked as a 
"separation" examination), the Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
5
10
LEFT
15
10
15
0
5

At the Veteran's separation physical examination in May 1968, he 
denied any history of hearing loss.  No significant abnormalities 
were noted.  The Veteran's hearing was "15/15" bilaterally (or 
within normal limits) on whispered voice testing.  Audiometric 
testing showed pure tone thresholds of "0" at each Hertz level 
tested.

The Board finds that, although the Veteran is competent to state 
(as he did in his hearing testimony) that he had experienced 
bilateral hearing loss and tinnitus continuously since active 
service, his testimony is less than credible because it is not 
supported by any contemporaneous records showing the presence of 
impaired hearing in either of his eyes during a 14-year gap 
between his service separation in 1968 and 1982.  Further, there 
is no competent medical evidence supporting  the Veteran's 
assertion that bilateral hearing loss and/or tinnitus was shown 
during active service or contemporaneous to his discharge from 
service in 1968.  The Veteran's hearing was within normal limits 
bilaterally at his enlistment physical examination in March 1966 
and on periodic physical examination in  May 1967.  See Hensley, 
5 Vet. App. at 157.  As noted, his hearing was within normal 
limits bilaterally at his separation physical examination in May 
1968 and no complaints of tinnitus were noted at that time.  
Additionally, if the Veteran had been experiencing bilateral 
hearing loss and tinnitus continuously since active service, it 
is reasonable to expect that he would have filed claims prior to 
the date that he filed his currently appealed claims in November 
2006, more than 32 years after service separation.

The Veteran has contended that medical records from his post-
service employer show the presence of bilateral hearing loss and 
tinnitus immediately following his discharge from active service.  
The Board notes that the Veteran is competent to testify as to a 
continuity of symptomatology since active service.  The Veteran 
also testified before the RO in December 2008 that, although 
records dated between 1968 and 1982 were not available, he had 
experienced bilateral hearing loss and tinnitus continuously 
since active service.  Despite the Veteran's assertions, a review 
of the available audiometric testing results which he forwarded 
from his post-service employer showed only the presence of 
impaired hearing in the left ear for VA purposes in March 1982, 
approximately 14 years after his service separation.  See 
38 C.F.R. § 3.385.  No impaired hearing in the right ear was 
shown in March 1982.  The Veteran first reported experiencing 
ringing in his ears (or tinnitus) on an annual hearing evaluation 
in August 1983.  The Board observes that, in fact, although the 
Veteran received regular routine audiometric testing from his 
employer beginning in 1982, and although he has testified that he 
received routine audiometric testing from his employer for many 
years before 1982, impaired hearing in the right ear was not 
shown for VA purposes until audiometric testing July 1985, or 
more than 17 years after service separation.  Id.  The Board also 
observes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The competent medical evidence shows that, although the Veteran 
currently experiences bilateral hearing loss and tinnitus, 
neither of these disabilities is related to active service or any 
incident of such service, to include his acknowledged in-service 
noise exposure from his duties as a vehicle mechanic.  The 
Veteran's post-service audiometric testing results from his 
employer show the presence of impaired hearing bilaterally 
beginning in July 1985.  These results were unchanged on periodic 
audiometric testing conducted approximately once a year between 
1995 and 2005.  The Veteran subsequently retired from this 
employer in 2005.  None of the post-service private examiners who 
evaluated the Veteran's hearing for his employer on an almost 
annual basis provided any medical nexus between his bilateral 
hearing loss or tinnitus and active service.  

On VA examination in February 2007, the Veteran complained of 
bilateral hearing loss.  He reported that his situations of 
greatest difficulty were hearing and understanding conversational 
level speech.  He also reported that he had worked as a "plant 
engineer" between his service separation and his retirement 2 
years earlier and had been exposed to "high levels of industrial 
noise" while employed.  He also denied experiencing any current 
tinnitus or significant recreational noise exposure.  His pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
50
50
LEFT
15
15
40
50
55

Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  Tympanograms were normal in both ears.  
Acoustic reflexes were present bilaterally except at 4000 Hertz.  
The VA examiner opined that, considering the Veteran's history of 
occupational noise exposure, "it is doubtful that the hearing 
loss is related to military service."  This examiner also 
stated, however, that he could not resolve this issue without 
resorting to mere speculation because the Veteran's claims file 
had not been provided for review and there was no documentation 
present.  The diagnosis was bilateral sensorineural hearing loss.  

On VA examination in August 2009, the Veteran complained of 
hearing loss and recurrent tinnitus which was "random" and of 
"variable duration."  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records. The 
Veteran's in-service history of noise exposure while a vehicle 
driver and operator was noted as was his post-service employment 
in a textile plant when he wore hearing protection "as 
necessary."  The Veteran reported that he currently was retired.  
His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
50
45
LEFT
5
15
35
45
55

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 94 percent in the left ear.  
Tympanograms were normal bilaterally.  Hearing loss was present 
and tinnitus was as likely as not associated with hearing loss.  
The VA examiner stated that the Veteran's hearing loss and 
tinnitus had a significant effect on his occupation and result in 
hearing difficulty.  He also opined that a claims file review 
showed normal hearing bilaterally at the Veteran's two separation 
physical examinations in 1968.  There was no documentation of 
hearing loss or complaints of hearing or tinnitus at any time 
during active service or at separation from service.  There also 
was no evidence of chronicity or continuity of care for hearing 
loss or tinnitus during the 3 decades following the Veteran's 
service separation.  The VA examiner concluded that, considering 
all of these factors, it was less likely than not that the 
Veteran's bilateral hearing loss and tinnitus were caused by or 
the result of in-service noise exposure.  The diagnosis was 
bilateral sensorineural hearing loss.

The Board finds that the VA examiners described fully the 
functional effects of the Veteran's bilateral hearing loss in 
February 2007 and in August 2009.  The Veteran reported his 
situation of greatest difficulty due to bilateral hearing loss in 
February 2007.  His history of noise exposure during and after 
active service was noted at both examinations.  His participation 
in his post-service employer's hearing conservation program was 
noted in February 2007.  His use of hearing protection during his 
post-service employment was noted in August 2009.  The VA 
examiner concluded in August 2009 that the Veteran's hearing loss 
had had a significant effect on his occupation due to his 
difficulty hearing.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  

Although the VA examiner concluded in February 2007 that it was 
doubtful that the Veteran's hearing loss was related to active 
service, he qualified his opinion significantly by stating that 
he was unable to resolve the issue of whether bilateral hearing 
loss and tinnitus were related to active service without 
resorting to mere speculation.  The Board notes that the Veterans 
Court recently held that use of the "mere speculation" language 
in a VA examination report renders that report inadequate for VA 
compensation purposes and requires remand for clarification of 
such opinion.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. 
Mar. 25, 2010).  The Board finds that, because the VA examiner 
used the "mere speculation" language in his February 2007 
opinion regarding the etiology of the Veteran's bilateral hearing 
loss and tinnitus, the February 2007 VA examination report is 
inadequate with respect to the issue of service connection for 
both of these disabilities.  See also 38 C.F.R. § 4.2.  

The Board further finds that the VA examiner's August 2009 
opinion is more probative on the issue of whether the Veteran's 
current bilateral hearing loss and tinnitus are related to active 
service.  After reviewing the Veteran's claims file in August 
2009, the VA examiner stated that the Veteran's hearing had been 
normal at his separation from active service.  This examiner also 
stated that there was no documentation of bilateral hearing loss 
and/or tinnitus or complaints of either of these disabilities at 
any time during active service or at service separation.  This 
examiner stated further that there was no evidence of chronicity 
or continuity of care regarding either of these disabilities 
following service.  As discussed above, however, the Veteran's 
lay testimony is competent to establish a continuity of 
symptomatology since service although his testimony has been 
found to be less than credible.  More importantly, the VA 
examiner concluded in August 2009 that it was less likely than 
not that the Veteran's bilateral hearing loss and tinnitus were 
related to active service or any incident of such service, 
including his acknowledged in-service noise exposure.  The 
Veteran has not identified or submitted any evidence showing that 
his bilateral hearing loss and tinnitus are related to service.  
There is no competent opinion of record other than the VA 
examiner's negative nexus opinion in August 2009.  Thus, the 
Board finds that service connection for bilateral hearing loss 
and tinnitus is not warranted.

The Veteran finally is not entitled to service connection for 
bilateral hearing loss on a presumptive service connection basis 
as an organic disease of the nervous system.  The Veteran has 
testified that his hearing was tested by his post-service 
employer immediately following his service separation and showed 
the presence of bilateral hearing loss.  As noted above, however, 
records from the Veteran's post-service employer show the 
presence of left ear hearing loss beginning only in 1982 and 
right ear hearing loss beginning only in 1985, several decades 
after service separation.  The Veteran's hearing also was within 
normal limits bilaterally at his service separation.  There is no 
competent medical evidence indicating that the Veteran was 
diagnosed as having bilateral sensorineural hearing loss in the 
first year following his service separation (i.e., by May 1969).  
Accordingly, the Board finds that service connection for 
bilateral hearing loss also is not warranted on a presumptive 
service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


